      Case 1:20-cv-00163-DLC Document 76 Filed 12/17/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 SECURITIES AND EXCHANGE COMMISSION,     :
                                         :
                          Plaintiff,     :             20cv163 (DLC)
                -v-                      :
                                         :           OPINION AND ORDER
 DONALD G. BLAKSTAD, ENERGY SOURCES      :
 INTERNATIONAL CORPORATION, and XACT     :
 HOLDINGS CORPORATION,                   :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X
 --------------------------------------- X
                                         :
 ERIC AMOS,                              :
                                         :
                          Interpleader :
                          Plaintiff,     :
                -v-                      :
                                         :
 DONALD G. BLAKSTAD, ENERGY SOURCES      :
 INTERNATIONAL CORPORATION, XACT         :
 HOLDINGS CORPORATION, and SECURITIES    :
 AND EXCHANGE COMMISSION,                :
                                         :
                          Interpleader :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     Intervenor Eric Amos seeks to deposit $750,000 in the

court’s registry pursuant to Rule 22, Fed. R. Civ. P.

Defendants Donald Blakstad, Energy Sources International

Corporation (“ESI”), and Xact Holdings Corporation (“Xact

Holdings”) oppose Amos’ request.      For the following reasons,
      Case 1:20-cv-00163-DLC Document 76 Filed 12/17/20 Page 2 of 11



Amos’ is permitted to deposit the subject funds in the court’s

registry.

                               Background

     The following facts are taken from the materials submitted

in connection with this motion.      Amos is a citizen of Calgary,

Canada and serves as the President of XACT Technologies USA

Corporation (“XACT Technologies”). 1     Blakstad, a resident of

California and Nevada, owns and operates ESI and Xact Holdings.

ESI is a Nevada corporation with its a principal place of

business in California, and Xact Holdings is a Delaware

Corporation.

The Purchase Agreement

     In March 2019, Amos and XACT Technologies executed a stock

purchase/option agreement with Xact Holdings whereby Xact

Holdings agreed to purchase XACT Technologies (the “Purchase

Agreement”).    Xact Holdings made an initial payment of $750,000

(i.e., the “Funds”) to Amos in exchange for 15% of the shares in

XACT Technologies.    The remainder of the shares in XACT

Technologies was to be purchased through the exercise of two

call options.




1 Amos’ refers to his company as “XACT Technologies USA
Corporation,” “XACT Technologies, Ltd.,” and “XACT Technologies,
Inc.” This Opinion assumes that those entities are identical
and refers to each as “XACT Technologies.”

                                    2
      Case 1:20-cv-00163-DLC Document 76 Filed 12/17/20 Page 3 of 11



     The first of these call options was set for March 31, 2020

(“First Call Option”).     Specifically, the Purchase Agreement

gave Xact Holdings “the right to purchase an additional 35%

ownership of [XACT Technologies] in consideration for $4,250,000

in US currency payment by [Xact Holdings] to [Amos], resulting

in [Xact Holdings] then owning 50%.”

     The Purchase Agreement also gave Amos the right to

repurchase his shares in XACT Technologies (“Repurchase

Provision”) in the event the First Call Option was not

exercised:

     If for any reason [Xact Holdings] declines and fails
     to exercise the First Call Option and pay [Amos] its
     exercise price of $4,250,000, [Amos] shall then have
     the option to retain the $750,000 initial payment with
     [Xact Holdings] continuing to own 15% of [XACT
     Technologies], or to return the $750,000 payment
     without interest to [Xact Holdings] resulting in
     [Amos] again owning 100% of [XACT Technologies] with
     [Xact Holdings] having no further ownership interest
     in [XACT Technologies].

     Xact Holdings did not execute the First Call Option on

March 31 or anytime thereafter.      Amos represents that he wishes

to exercise his right under the Purchase Agreement to return the

Funds to Blakstad and regain 100% control of XACT Technologies.

The Underlying Action

     The SEC sued the defendants in this court on January 8,

2020 (the “Underlying Action”).      The SEC alleges that Blakstad

solicited investments in three companies, including ESI and Xact



                                    3
       Case 1:20-cv-00163-DLC Document 76 Filed 12/17/20 Page 4 of 11



Holdings, but in fact used the solicited funds for personal

expenses.   That solicitation and diversion, the SEC asserts,

violated § 17(a) of the Securities Act of 1933 and § 10(b) of

the Securities Exchange Act of 1934 and Rule 10b-5 thereunder.

      On March 13, the United States Attorney’s Office for the

Southern District of New York requested to intervene in the

Underlying Action and requested a stay in light of a parallel

criminal proceeding.     See United States v. Donald Blakstad,

19CR486-ER (S.D.N.Y.).      This civil action was stayed on March

18.

      On May 20, the SEC informed Amos of the civil and criminal

proceedings against Blakstad in this district, and that the

Funds consisted of investments that Blakstad acquired through

the alleged fraud.     Accordingly, Amos indicates, he was unsure

of whether he could return the Funds to Blakstad pursuant to the

Repurchase Provision or whether the Funds would have to be

turned over to the SEC at the conclusion of the Underlying

Action.

      On September 2, Amos moved to intervene in this action for

the limited purpose of filing an interpleader action pursuant to

Rule 22, Fed. R. Civ. P., to deposit the Funds in the court’s

registry.   The SEC did not oppose the request to intervene.            An

Order of September 3 lifted the stay to allow Amos to file his

request to intervene.


                                     4
        Case 1:20-cv-00163-DLC Document 76 Filed 12/17/20 Page 5 of 11



     On September 4, Amos filed his complaint in intervention.

Blakstad filed an answer to the interpleader complaint on

October 9, objecting to Amos’ requested relief.           The SEC filed

an answer to the interpleader complaint on October 16 supporting

Amos’ application.      On that same day, Amos filed a reply in

further support of his deposit of the Funds.

     In addition to seeking permission to deposit the Funds into

the court’s registry, Amos’ complaint in intervention requests

that he be relieved of all claims to the Funds and that Blakstad

and the SEC be enjoined from further litigation against Amos

related to the Funds.      Amos’ memorandum in support of this

petition, however, represents that the “sole purpose” of this

interpleader action is to “deposit[] the Funds into the registry

of the Court.”     Doing so, Amos states, “does not dispose of,

bar, or somehow dissolve” claims that Blakstad may have against

Amos.    The SEC likewise represents that “the only question” now

presented is whether Amos may interplead the Funds “pending

final disposition” of the Underlying Action.

     On November 13, the Court ordered the SEC and any other

party wishing to be heard to submit memoranda addressing the

Court’s jurisdiction over this interpleader action.            The SEC and

Amos filed memoranda as did two nonparties:          David Schroedl,

trustee of the Schroedl Family Trust UTA and Constantine Buzunis

on behalf of himself and others.


                                      5
      Case 1:20-cv-00163-DLC Document 76 Filed 12/17/20 Page 6 of 11



                               Discussion

     Rule 22, Fed. R. Civ. P., allows interpleader actions when

there are “claims that may expose a plaintiff to double or

multiple liability.”    Fed. R. Civ. P. 22(1) (emphasis supplied).

“Rooted in equity, interpleader is a handy tool to protect a

stakeholder from multiple liability and the vexation of

defending multiple claims to the same fund.”        Washington Elec.

Co-op., Inc. v. Paterson, Walke & Pratt, P.C., 985 F.2d 677, 679

(2d Cir. 1993).   The competing claims need not have a common

origin, as long as they are “adverse to and independent.”              Fed.

R. Civ. P. 22(1).

     The availability of interpleader relief does not depend on

the merits of the underlying claims against the stakeholder.

John Hancock Mut. Life Ins. Co. v. Kraft, 200 F.2d 952, 954 (2d

Cir. 1953).   Rather, “what triggers interpleader is a real and

reasonable fear of double liability or vexatious, conflicting

claims.”   Washington Elec., 985 F.2d at 679 (citation omitted).

The Supreme Court has instructed that interpleader is a

“remedial” device and, as such, should be liberally applied.

State Farm & Casualty Co. v. Tashire, 386 U.S. 523, 533 (1967).

An interpleader action proceeds in two stages: “the first to

determine whether the stakeholder is entitled to bring the

action, and the second to determine the rights of the competing




                                    6
       Case 1:20-cv-00163-DLC Document 76 Filed 12/17/20 Page 7 of 11



claimants to the fund.”      Avant Petroleum, Inc. v. Bangue

Paribas, 853 F.2d 140, 143 (2d Cir. 1988).

      At the first stage, courts must be careful “to draw the

distinction between the act of depositing funds into the

district court registry and the judicial act of discharging the

depositor of any further liability.”        In re T.S.C. Seiber

Servs., L.C., 771 F.3d 246, 252 (5th Cir. 2014).          “Simply

depositing interpleader funds does not automatically mean that

the funds have been legally accepted, ownership thereof

transferred, and the interpleader relieved of further duty to

the court or further obligation to the parties of the dispute.”

Id.

      Rule 22 requires an independent basis of subject matter

jurisdiction; either upon a federal question or diversity of

citizenship, as provided in 28 U.S.C. §§ 1331, 1332.           See Fed.

R. Civ. P. Rule 22; Correspondent Servs. Corp. v. First Equities

Corp. of Florida, 338 F.3d 119, 124 (2d Cir. 2003).           As is

relevant here, “federal question jurisdiction exists if such

jurisdiction would have existed in a coercive action by the

defendant” even if “the plaintiff’s claim does not raise a

federal question.”     Commercial Union Ins. Co. v. U.S., 999 F. 2d

581, 585, (D.C. Cir. 1993); see also, e.g., Salomon Smith

Barney, Inc. v. McDonnell, 201 F.R.D. 297, 303 (S.D.N.Y. 2001)

(finding federal question jurisdiction where the SEC “could


                                     7
      Case 1:20-cv-00163-DLC Document 76 Filed 12/17/20 Page 8 of 11



assert a claim to the stake in a coercive action, that is, an

action seeking affirmative relief from the interpleader

plaintiff”).

     The SEC’s action against Blakstad alleges violations of the

Securities Act of 1933 and the Securities Exchange Act of 1934

and therefore arises out of federal law.        Amos seeks to

interplead the Funds in order to avoid the effect of a

disgorgement order that may accompany judgment in the Underlying

Action.    Because the SEC’s claim to those funds arises out of

federal law, Amos’ petition does as well.

     In a federal question action, venue is proper in any

“[j]udicial district in which a substantial part of the events

or omissions giving rise to the claim occurred, or a substantial

part of property that is the subject of the action is situated.”

28 U.S.C. § 1391(b)(2).     As alleged in the SEC’s compliant in

the Underlying Action, Blakstad’s violations of federal

securities laws occurred in the Southern District of New York.

Because the SEC’s potential claim to the funds arises out of

that conduct, venue exists here.

     Amos seeks to deposit the Funds in the court registry.

That request implicates the first phase of interpleader and is

granted.    His complaint in intervention sets forth a reasonable

fear that the Funds will be subject to multiple claims.

Blakstad may have a claim to the Funds pursuant to the Purchase


                                    8
         Case 1:20-cv-00163-DLC Document 76 Filed 12/17/20 Page 9 of 11



Agreement.     The SEC may seek disgorgement of the Funds should it

prevail in the Underlying Action.          Amos need not guess as to

which of these potential, conflicting claims he should honor.

That neither of these claims has ripened is of no consequence;

Rule 22 requires only the potential existence of adverse claims.

      Blakstad raises several arguments in opposition to the

request.     Blakstad principally argues that Amos is attempting to

compel Xact Holdings into a “forced resale” of its shares of

XACT Technologies.       Blakstad disputes that there are adverse

claimants because neither he nor the other defendants want the

Funds.     He submits that Amos is not entitled to invoke the

Repurchase Provision because Amos breached the Purchase

Agreement.     And, Blakstad argues, the value of XACT Technologies

has increased such that the 15% stake that Amos seeks to reclaim

is worth far more than the $750,000 that Blakstad may receive

pursuant to the Repurchase Provision.          Finally, Blakstad argues

that this interpleader action is missing indispensable parties:

XACT Technologies and four other investors in Xact Holdings.

      Given the limited scope of this action, these objections

are unpersuasive.       Each assumes that the effect of this ruling

is to divest Blakstad of his interest in XACT Technologies.               Not

so.   All that is being decided is whether the Funds may be

deposited into the court’s registry.          This ruling takes no

position on whether Amos has complied with the Repurchase


                                       9
     Case 1:20-cv-00163-DLC Document 76 Filed 12/17/20 Page 10 of 11



Provision or whether he has regained full ownership of XACT

Technologies.   As Amos concedes, a merits adjudication is

unnecessary at this time.     This ruling does not disturb the

rights of Blakstad or any other party to the shares of XACT

Technologies.   Accordingly, Blakstad’s concerns about a “forced

resale,” Amos’ breaches of the Purchase Agreement, or the rights

of absentee parties do not prevent the deposit.

     Moreover, whether Blakstad now claims an interest in the

Funds is irrelevant.    As explained above, an interpleader action

may proceed past the first stage -- deposit of the property --

on the basis of the existence of potential adverse claimants.

     Blakstad next asserts in a single, conclusory sentence that

Amos is guilty of laches and has waived his right to seek

interpleader.   To assert a defense of laches, a defendant must

“establish both plaintiff’s unreasonable lack of diligence under

the circumstances in initiating an action, as well as prejudice

from such a delay.”    Veltri v. Bldg. Serv. 32B-J Pension Fund,

393 F.3d 318, 326 (2d Cir. 2004) (citation omitted).

     A defendant has been prejudiced by a delay when the
     assertion of a claim available some time ago would be
     inequitable in light of the delay in bringing that
     claim. Specifically, prejudice ensues when a
     defendant has changed his position in a way that would
     not have occurred if the plaintiff had not delayed.

Conopco, Inc. v. Campbell Soup Co., 95 F.3d 187, 192 (2d Cir.

1996) (citation omitted).     The touchstone of this inquiry is



                                    10
     Case 1:20-cv-00163-DLC Document 76 Filed 12/17/20 Page 11 of 11



fairness.   Merrill Lynch Inv. Managers v. Optibase, Ltd., 337

F.3d 125, 132 (2d Cir. 2003).

     Blakstad asserts that Amos became aware of the potential

adverse claims on January 20, 2020, but did not seek

interpleader until September 2020.        Amos, on the other hand,

claims to have learned of the Underlying Action upon receipt of

the SEC’s letter on May 20, 2020.        Regardless of when Amos

learned of the SEC’s litigation, Blakstad’s assertion of laches

fails because he cannot show that he has suffered prejudice. 2

                              Conclusion

     Amos’ September 4 motion is granted.        The Funds shall be

deposited into the court’s registry.

Dated:      New York, New York
            December 17, 2020


                                 ____________________________
                                          DENISE COTE
                                 United States District Judge




2 Amos requests attorneys’ fees. “A disinterested stakeholder
who asserts interpleader is entitled to be awarded costs and
attorney’s fees.” Septembertide Pub., B.V. v. Stein and Day,
Inc., 884 F.2d 675, 683 (2d Cir. 1989); see also Travelers
Indem. Co. v. Israel, 354 F.2d 488, 490 (2d Cir. 1965). Insofar
as Amos no longer seeks -- and is not granted -- a discharge of
liability, his request for attorneys’ fees is denied.

                                    11
